' Case 1:18-mc-00167-AB.] Document13l Filed 11/29/18 Page 1 of 4

UN|TED STATES DlSTR|CT COURT
FOR THE DISTRICT OF COLUMB|A
Crirninal No. 17~cr-20‘|-1 (ABJ)
UNITED STATES OF AN|ER|CA,
04 CIV 08918
P|aintiff,

V.
VER|F|ED STATEN|ENT OF
PAUL .J. MANAFORT. JR,, lNTEREST AND
STATEMENT OF CLAIN‘|

 

Defendant,

 

 

Clairnant the Residential Board of Trump Tower Condominium ("Claimant"),
by its attorneys, Be|kin Burden Wenig & Goldmanl LLP, hereby files, pursuant to 18
U.S.C. §98‘| andlor 21 U.S.C. §881, this Verit”ied Statement of interest and Statement of
Claim and states as follows:

‘l. C|aimant is a New York condominium's Residentiat Board of Nlanagers
acting on behalf of all residential unit owners in Trump Tower Condominium located at
721-725 Fifth Ayenue, New Yorl<‘ New York 10022 (the “Condominium").

2. Pau| Manafort and Kathleen Manafort (the "Unit Owners"), as tenants
by the entireties, are the record owners of residential unit 436 in the Condominium (the
"Unit").

3. Pursuant to Article 6. Section 6,4 of the Condominiurn's By-Laws (the
"By-Laws”, owners of units in the Condominium, are liable for the monthly common
charges and additional common charges assessed by Claimant With respect to the units
("Comrnon Charges").

4. Pursuant to Article 8. Section 8.1 of the By~Laws. any sale of a

_ __ _____,;l____.-:____ _\__.__`!

` ' . h r~,
‘ .'-i\.i' !=' i-'Zi'>_

~" Case 1:18-mc-00167-AB.] Documen't 1'3'~ Fil'ed 11/29/18 Page 2 0f4 "'

1

residential unit in the Condominium is conditioned on an owner/seller applying for, and
receiving, Claimant’s waiver of its right of first refusal with respect to the proposed sale.

5. Pursuant to Article 8, Section 8.10 of the By-Laws, any sale of a
residential unit in the Condominium is conditioned on Claimant being paid all Common
Charges due on a residential unit as of the date of conveyance

6. Upon information and belief, on October10, 2018, a Preliminary Order
of Forfeiture with respect to defendant Pau| J. Manafort, Jr. was entered in this action,
forfeiting the Unit to the United States of America (the "Government”).

7. Claimant does not contest the seizure and forfeiture of the Unit with
respect to the Unit Owners' right, title and interest in and to the Unit.

8. By virtue of the By-Lawsl Claimant has or will have a bona Nde claim
against the Unit prior in time and in right to any claim of the Government, with respect to
Claimant’s claim for Common Charges that come due during the period that the
Government is the owner of the Unitl and its claim for unpaid Common Charges which
may be due and unpaid at such time as the Government sells the Unit.

9. By virtue of the By-Lawsl Claimant has or will have a bona tide claim
against the Unit prior in time and in right to any claim of the Govemment, with respect to
Claimant’s claim that any sale of the Unit by the Government will be subject to all the
terms and conditions of Article 8 of the By-Laws.

10. Claimant does not request a hearing on this claim.

' Case 1:18-mc-00167-AB.] Document 131 Filed 11/29/18 Page 3 0f4

Dated:

TO:

New Yori-c, New York
November/é` 2018

Andrew Weissmann

Special Counsel's Office
950 Pennsylyania Ayenue N.W.
Washington, D.C, 20530

Daniei H. Claman

Yours, etc.,

BELK|N BURDEN WEN|G & GOLDMAN, LLP
Attorneys for Claimant the Residentia| Board
of Trump Tower Condominium

270 |V|adison Ayenue

New York, New Yorl< 10016

(212) 867-4466 (PH)

(212) 867-0709 (FX)

HJ c…

Robert T. l-lolland (RTl-l #4?99)

By:

 

Principal Deputy Chief, international Unit
Money Laundering and Asset Recovery Section

U.S. Department of Justice

1400 New Yorl< Avenue, NW, Suite 10100

Washington, D.C, 20005

(202) 514-6340

1 Case 1:18-mc-00167-AB.] Document 13 Filed11/29/18 Page40f4

VER|F|CAT|ON

STATE OF NEW YORK )
couNTY oF uaw YoRi< § SS"

SONJA TALESN|K, being duly swornl deposes and says:

1. l am the Assistant Secretary of the Residential Board of Trump
Tower Condominium, a New York Condominium Board of Managers, claimant in this
action.

2. l have reviewed the foregoing Statement of Claim and Statement of
interest and to the extent indicatedl l have personal knowledge of the allegations set
forth in therein. To the extent i do not have such personal knowledge l am familiar
with the efforts made to obtain the information for said Statement of Claim and
Statement of interest l have reason to believe that the statements made therein are
true to the best of my information and beiief. Where appropriate i have relied upon
Claimant’s attorneys

sori.iA TQ'biEleK

Sworn to before me this

/é, U day miner 2018

 
 

c _

 

\.
NOTARY lawtch /

STEVE LAF|OSCA
Noiory Pub|ic, Sioie oi New Yoii-r.
NO. 5005]¢17:)j C W
Quoiiiieci in Roc_kon our\
Commission Exp:ros 12;’7;’/6

RHULL.i`\NDIZJSS.U$OS."Z-i?¢§'_"?

